Citation Nr: 9917455	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an earlier effective date for grant of service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to April 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the veteran's claim of entitlement to an earlier 
effective date for grant of service connection for sinusitis.

The veteran filed his original claim for service connection 
for sinusitis on June 29, 1990.  The RO denied entitlement to 
service connection for sinusitis in a March 1991 decision.  
Thereafter, the veteran perfected an appeal on the issue of 
entitlement to service connection for sinusitis.  The veteran 
was afforded a hearing at the RO in November 1991.  In the 
Hearing Officer's decision, dated in June 1992, entitlement 
to service connection for sinusitis was granted effective 
June 29, 1990.  Thereafter, in June 1992, the RO assigned a 
noncompensable evaluation for the service-connected 
sinusitis.  In July 1992, the veteran filed a timely notice 
of disagreement (NOD) regarding the noncompensable evaluation 
assigned to his service-connected sinusitis.  The veteran 
perfected his appeal in June 1993.

In a December 1996 Remand, the Board requested further 
evidentiary development regarding the issue of entitlement to 
an increased evaluation for service-connected sinusitis.  
After development, in June 1997, the RO continued its denial 
of entitlement of an increased evaluation for service-
connected sinusitis and returned the case to the Board for 
adjudication upon the merits.

In a December 1997 Board decision, entitlement to an 
increased evaluation of 10 percent evaluation for service-
connected sinusitis was granted.  The decision was 
implemented by rating action of January 1998, and an 
effective date of June 19, 1990 was assigned for the 
effective date.  The veteran filed a timely NOD in March 1998 
regarding the effective date of his grant of service 
connection for sinusitis.  He perfected his claim in January 
1999.  The veteran was afforded a hearing before a member of 
the Board in May 1999.  The issue of earlier effective date 
for service connection for sinusitis is properly before the 
Board at this time.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran did not file a claim of entitlement to service 
connection for sinusitis within a year after service.

3. The RO received the veteran's claim of entitlement to 
service connection for sinusitis in June 1990.  There is no 
other evidence of record indicating that the veteran wished 
to pursue a grant of service connection for sinusitis, prior 
to June 1990.

4. In a June 1992 Hearing Officer's decision, service 
connection for sinusitis was granted and assigned an 
effective date of June 29, 1990.


CONCLUSION OF LAW

An effective date earlier than June 29, 1990, for entitlement 
to service connection for sinusitis is not warranted. 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400 (1998).

II. Factual Background

In June 1990, the RO received the veteran's claim of 
entitlement to service connection for sinusitis.  The veteran 
underwent VA examination in August 1990.  The veteran 
reported a history of acute sinusitis at the time of his 
discharge from service.  Upon examination, his head, face, 
and neck were unremarkable.  His nose, sinus, mouth, and 
throat revealed that the veteran wore dentures.  No other 
findings were noted.

Submitted in support of his claim for entitlement to service 
connection for sinusitis are private medical records, which 
reflect that the veteran underwent a right external frontal 
trephine for acute right frontal sinusitis in February 1974.

After review of the veteran's service medical records, VA 
examination, and private medical records, in March 1991 
rating action, the RO denied entitlement to service 
connection for sinusitis.  The RO noted that the veteran's 
sinusitis preexisted his entry into service and that because 
only one complaint of sinusitis was noted during service, the 
condition was not aggravated during service.

The veteran filed a timely notice of disagreement (NOD) in 
August 1991 and perfected his appeal in October 1991.  The 
veteran was afforded a hearing at the RO in November 1991.

During his hearing, the veteran testified that prior to 
service his nose was injured in a football game.  He stated 
that his injury required medical treatment to straighten out 
his nose.  He stated that he suffered a deviated septum.  He 
denied any other sinus problems at that time.  He did 
acknowledge occasional or seasonal stuffy noses.  He stated 
that when he arrived at Paris Island as part of his military 
training, he was made to stand in gas chambers without a gas 
mask for several minutes at a time.  He stated that he 
suffered from sinus problems chronically from that time on.  
Several months after his discharge from service, the veteran 
experienced episodes of severe headaches and stuffy noses.  
The veteran underwent a right external frontal trephine.  He 
reported continued sinus headaches although much of his 
problem was alleviated with surgery.  The veteran reiterated 
that his sinuses were normal when he entered service and that 
his sinus problems were related to his training exercises in 
service.

In January 1992, the veteran submitted a statement from a 
high school friend, which reflected that the veteran was in 
good health prior to service.

In his June 1992 decision, the Hearing Officer granted 
service connection for sinusitis.  Thereafter, in June 1992, 
the RO assigned a noncompensable evaluation for sinusitis.

The veteran filed a timely NOD in July 1992 regarding the 
noncompensable disability evaluation assigned for service-
connected sinusitis and perfected his appeal in June 1993.  
The veteran stated in his substantive appeal that his sinus 
problems had been chronic since his discharge from service.  
He reported that he had been treated for sinus complaints at 
the Honolulu Hawaii VA outpatient clinic.  He complained of 
headaches, congestion, and sinus infections.

Thereafter, VA outpatient treatment records from November 
1993 to June 1995 were associated with the claims file.  The 
medical records reflected treatment for flare-ups of 
sinusitis.  The veteran was prescribed Seldane for his sinus 
complaints.  

In March 1996, the RO continued its denial of an increased 
evaluation for service-connected sinusitis and the case was 
forwarded to the Board for review.

In a December 1996 Remand, the Board sought further 
evidentiary development including VA examination of the 
veteran's service-connected sinus condition.

The veteran underwent a February 1997 Ear, Nose, and Throat 
consultation examination for VA purposes.  The veteran 
reported two episodes of sinus infection in the past twenty 
years.  The veteran described his symptoms as, headaches, 
fever, stuffy nose, and yellow or greenish nasal discharge.  
After evaluation, including x-rays, the examiner's impression 
was a history of recurrent sinus infection with no increase 
in frequency or severity over several years.

In a June 1997, the RO continued its denial of entitlement to 
an increased evaluation for service-connected sinusitis.

In a June 1997 statement to the RO, the veteran clarified 
that he had reported sinus episodes two or fours times a year 
and not two times a year for the past twenty years.  
Thereafter, the claims file was forwarded to the Board for 
adjudication upon the merits.

In a December 1997 decision, the Board granted entitlement to 
an increased evaluation to 10 percent disabling for service-
connected sinusitis.

In March 1998, the veteran filed a timely NOD regarding the 
effective date of his grant of service connection for 
sinusitis.  He contended that he was entitled to service 
connection effective from the date of his discharge from 
service because he underwent hospitalization for his sinuses 
within one year of his separation.

In March 1998, the RO provided the veteran with a 
Supplemental Statement of the Case wherein the pertinent 
regulations relating to earlier effective dates were set 
forth.  The RO noted that the veteran did not file his 
original claim for entitlement to service connection for 
sinusitis until 1990.

The veteran perfected his appeal in January 1999.  The 
veteran requested a hearing before a member of the Board.

In a May 1999 hearing before a member of the Board, the 
veteran testified that he did not seek entitlement to service 
connection for his sinusitis earlier because his mother was a 
nurse and she was able to take care of him.  He stated that 
he had approximately two or three attacks of sinusitis a 
year, every year, from discharge until 1988, when his mother 
passed away.  He stated that after his mother's death, he 
filed his claim for service connection for sinusitis. The 
veteran stated that since March 1992, he had experienced 
seven episodes of sinusitis.  The veteran reported that his 
sinusitis had increased in severity in recent years.

III. Analysis

The Board recognizes the veteran's contention that he is 
entitled to an earlier effective date for the grant of 
service connection for sinusitis.  Neither the evidence of 
record nor the law, however, supports that contention.

Here, the record unequivocally shows that the RO first 
received a claim from the veteran for service connection for 
sinusitis in June 1990.  In fact, the veteran admitted in his 
hearing before a member of the Board in May 1999, that he did 
not seek entitlement to service connection for sinusitis 
until after his mother's death in 1988 because she was able 
to assist in his treatment.

As discussed above, for direct service connection, the 
effective date of an award is the day following separation 
from active service or the date entitlement arose, if the 
claim is received by the RO within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this instance, the veteran did not file his claim for 
service connection for sinusitis within one year after 
separation from service, nor did the veteran manifest an 
intent to file a claim of service connection for sinusitis 
prior to June 1990.  Also, there is no competent evidence of 
record indicating that he wished to pursue a claim for 
service connection for sinusitis prior to June 1990.  As 
such, the effective date for VA disability compensation 
benefits is June 29, 1990, the date the RO received his claim 
listing sinusitis as a sickness, disease, or injury for which 
the claim was made.

Therefore, in light of the law and evidence of record 
discussed above, the Board concludes that the record shows 
that the RO first received the veteran's claim for service 
connection for sinusitis on June 29, 1990, and not prior to 
that date.  An effective date earlier than June 29, 1990, is 
not warranted.


ORDER

Entitlement to an effective date earlier than June 29, 1990, 
for service-connected sinusitis is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

